          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

AARON ANTHONY FLEMONS
ADC # 119749                                           PLAINTIFF

v.                   No. 5:18-cv-73-DPM-JJV

GLENDA BOLDEN, Security Officer,
EARU, ADC; DARYL MORRIS, Security
Officer, EARU, ADC; WENDY KELLEY,
Director, ADC; KEITH WADDLE; and
DANIEL GOLDEN                                       DEFENDANTS

                             ORDER
     Motion, № 76, granted. Objections due by 28 June 2019.
     So Ordered.
                               _________________________
                               D.P. Marshall Jr.
                               United States District Judge

                                  31 May 2019
